Case 4:21-cv-00595-O Document 18 Filed 06/02/21              Page 1 of 7 PageID 671


             UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF TEXAS
                 FORT WORTH DIVISION


 Sid Miller, et al.,

                       Plaintiffs,

 v.                                              Case No. 4:21-cv-00595-O

 Tom Vilsack, in his official capacity as
 Secretary of Agriculture,

                       Defendant.


            BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION
                 FOR PRELIMINARY INJUNCTION
      Section 1005 of the American Rescue Plan Act of 2021 instructs the Secretary of
Agriculture to provide loan forgiveness to farmers and ranchers — but only if they
qualify as a “socially disadvantaged farmer or rancher.” And the Department interprets
the phrase “socially disadvantaged farmer and rancher” in a manner that includes ra-
cial minorities but excludes whites. The plaintiffs respectfully request an order enjoin-
ing the defendant from providing loan forgiveness to individuals based on their race
or ethnicity.

                                       FACTS
      Section 1005 of the American Rescue Plan Act of 2021, Pub. L 117-2 (2021),
provides aid to farmers and ranchers — including loan forgiveness up to 120 percent
of the value of the loan as of January 1, 2021— but only if they qualify as a “socially
disadvantaged farmer or rancher.” See Exhibit 1.
      On May 21, 2021, the United States Department of Agriculture, through the
Farm Service Agency (FSA), issued a press release announcing a Notice of Funds




plaintiffs’ brief in support of motion for preliminary injunction             Page 1 of 7
Case 4:21-cv-00595-O Document 18 Filed 06/02/21              Page 2 of 7 PageID 672


Availability (NOFA), in which it would start making loan payments for eligible bor-

rowers with qualifying direct farm loans, pursuant to section 1005 of the American
Rescue Plan Act. See Exhibit 2; see also U.S. Department of Agriculture, Press Release,
In Historic Move, USDA to Begin Loan Payments to Socially Disadvantaged Borrowers
under American Rescue Plan Act Section 1005, available at https://bit.ly/3fHNQd6

(last visited on June 2, 2021). The Department of Agriculture published the NOFA
in the Federal Register on May 26, 2021. See Exhibit 3; see also Notice of Funds Avail-
ability, 86 Fed. Reg. 28,329 (May 26, 2021).

    The notice defines, for the purposes of eligibility for loan forgiveness, “socially
disadvantaged farmer or rancher” as:

       [A] farmer or rancher who is a member of a socially disadvantaged
       group whose members have been subjected to racial or ethnic prejudice
       because of their identity as members of a group without regard to their
       individual qualities, as defined by section 2501(a) of the Foot, Agricul-
       ture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)).

Id. at 28,330. The notice goes on to state that this includes “American Indians or
Alaskan Natives,” “Asians,” “Blacks or African Americans,” “Native Hawaiians or
other Pacific Islanders,” and “Hispanics or Latinos.” Id.
    The plaintiffs in this case are farmers and ranchers who held qualifying FSA loans
on January 1, 2021, and — aside from their racial or ethnic backgrounds — would be
otherwise entitled to benefit from this program.
    Plaintiff Greg Macha is a white rancher who resides in Wallis, Texas. Declaration
of Greg Macha ¶¶ 3–4. Plaintiff Macha held a qualifying loan on January 1, 2021.
Id. ¶ 5. Plaintiff James Meek is a white farmer and rancher who resides in Alvord,
Texas. Declaration of James Meek ¶¶ 3–4. Plaintiff Meek held a qualifying loan on
January 1, 2021. Id. ¶ 5. Plaintiff Jeff Peters is a white farmer and rancher who resides
in Arlington, Texas. Declaration of Jeff Peters ¶¶ 3–4. Plaintiff Peters held a qualify-
ing loan on January 1, 2021. Id. ¶ 5. Plaintiff Lorinda O’Shaughnessy is a white



plaintiffs’ brief in support of motion for preliminary injunction             Page 2 of 7
Case 4:21-cv-00595-O Document 18 Filed 06/02/21               Page 3 of 7 PageID 673


rancher who resides in Placedo, Texas. Declaration of Lorinda O’Shaughnessy ¶¶ 3–

4. Plaintiff O’Shaughnessy held a qualifying loan on January 1, 2021. Id. ¶ 5.

      THE PLAINTIFFS ARE ENTITLED TO A PRELIMINARY
                       INJUNCTION
     To obtain a preliminary injunction, the plaintiffs must show: “(1) a substantial
likelihood of success on the merits, (2) a substantial threat of irreparable injury if the
injunction is not issued, (3) that the threatened injury if the injunction is denied out-
weighs any harm that will result if the injunction is granted, and (4) that the grant of

an injunction will not disserve the public interest.” Janvey v. Alguire, 647 F.3d 585,
595 (5th Cir. 2011). All four factors support a preliminary injunction.

I.     The Plaintiffs Are Likely to Succeed on the Merits Because the
       Racial Preferences in Section 1005 Are Unconstitutional
     Racial classifications are antithetical to the Constitution, as the Supreme Court
has repeatedly recognized. See Washington v. Davis, 426 U.S. 229, 239 (1976) (“The
central purpose of the Equal Protection Clause of the Fourteenth Amendment is the
prevention of official conduct discriminating on the basis of race.”); Palmore v. Sidoti,
466 U.S. 429, 432 (1984) (footnote omitted) (“A core purpose of the Fourteenth
Amendment was to do away with all governmentally imposed discrimination based
on race.”); see also Bolling v. Sharpe, 347 U.S. 497, 500 (1954) (requiring the federal
government to comply with the constitutional prohibition on racial on the same terms
as the states). All government-imposed racial classifications are “presumptively inva-
lid”1 and “inherently suspect,”2 and they will not be tolerated unless the government
proves that a racial classification is “narrowly tailored” and “furthers compelling gov-
ernmental interests.” Johnson v. California, 543 U.S. 499, 505 (2005) (citation and
internal quotation marks omitted).

1. Personnel Administrator of Massachusetts v. Feeney, 442 U.S. 256, 272 (1979).
2. Adarand Constructors, Inc. v. Pena, 515 U.S. 200, 223 (1995) (citation and in-
   ternal quotation marks omitted).


plaintiffs’ brief in support of motion for preliminary injunction              Page 3 of 7
Case 4:21-cv-00595-O Document 18 Filed 06/02/21                 Page 4 of 7 PageID 674


      There is no justification for the racial preferences in section 1005 that could satisfy

the “strict scrutiny” standard. The COVID-19 pandemic has affected farmers, ranch-
ers, and people from all walks of life. It has done so without regard to anyone’s race.
And even if there were some unique vulnerabilities to infection among certain racial
groups, that would have no effect on the economic misfortunes that befall a person’s

farm or ranch. It is a blatant violation of the principles of rule of law and equal pro-
tection to condition government assistance on an individual’s race.
      If the government thinks it can “prioritize” racial minorities to compensate for

past discriminatory actions that have occurred in society generally, those efforts will
be foreclosed by City of Richmond v. J.A. Croson Co., 488 U.S. 469 (1989). Croson
emphatically rejected the idea that amorphous claims of past discrimination can justify
a present-day racial preference in the distribution of government largesse. See id. at
499–506. See also Adarand, 515 U.S. 200 (extending Croson’s holding to the federal
government). The statute contains no findings of past discrimination that are specific
enough to warrant remedial preferences through a loan-forgiveness program, and the
defendants cannot point to any other specific evidence related to the industry in ques-
tion that would support such remedial action. See Croson at 500.
      This is nothing more than a naked discriminatory preference that turns a disaster-
relief program into a politicized spoils system. And there is no basis in reason or evi-
dence to think that excluding white farmers and ranchers from a loan-forgiveness pro-
gram will do anything to “remedy” past societal discrimination.

II.      The Plaintiffs Will Suffer                Irreparable       Harm      Absent      a
         Preliminary Injunction
      The plaintiffs will suffer irreparable harm absent a preliminary injunction because
the entirety of funds Congress that appropriated under section 1005 will be unavail-
able to them. And there is no mechanism to “claw back” this money once the gov-
ernment dispenses it. The Defendants’ sovereign immunity makes it impossible for



plaintiffs’ brief in support of motion for preliminary injunction                 Page 4 of 7
Case 4:21-cv-00595-O Document 18 Filed 06/02/21                 Page 5 of 7 PageID 675


the plaintiffs to recover damages if these unconstitutional racial preferences wind up

excluding them from relief that the defendants grant to others.
    Moreover, the plaintiffs are suffering additional irreparable harm because they are
encountering racial discrimination at the hands of government officials, which inflicts
irreparable harm per se. See Am. Civil Liberties Union of Ky. v. McCreary Cnty., Ky.,

354 F.3d 438, 445 (6th Cir. 2003), aff ’d sub nom., McCreary Cnty., Ky. v. Am. Civil
Liberties Union of Ky., 545 U.S. 844 (2005) (“[I]f it is found that a constitutional
right is being threatened or impaired, a finding of irreparable injury is mandated.”).

This injury cannot be remedied absent a preliminary injunction because the defend-
ants’ sovereign immunity prevents retrospective relief.

III.   The Harm to the Plaintiffs Outweighs Harms That Will Arise If
       This Court Grants a Preliminary Injunction
    The harm to the plaintiffs (and others who are being excluded from loan for-
giveness on account their race) outweighs any “harms” that might arise from the pro-
posed preliminary injunction. A preliminary injunction will not compel the defend-
ants to withhold loan forgiveness from minority farmers and ranchers; it will merely
require them to award loan forgiveness to farmers and ranchers without any regard to
race. The defendants will have a choice in whether to respond to the proposed injunc-
tion by extending loan forgiveness to all farmers and ranchers, or whether to respond
by withholding loan forgiveness from everyone. But any outcome that “harms” mi-
nority farmers and ranchers by withholding loan forgiveness will be the result of the
defendants’ choices rather than judicial compulsion.
    A preliminary injunction will not only alleviate the financial harms that are being
inflicted the plaintiffs, but it will also eliminate the injury to their constitutional right
to be free from racial discrimination at the hands of the government. The “socially
disadvantaged” farmers and ranchers, by contrast, are not encountering any injury




plaintiffs’ brief in support of motion for preliminary injunction                 Page 5 of 7
Case 4:21-cv-00595-O Document 18 Filed 06/02/21                Page 6 of 7 PageID 676


from racial discrimination and will not encounter any such injury if an injunction is

granted. That tips the scales decisively in favor of the plaintiffs.

IV.     A Preliminary Injunction Is in The Public Interest
      The protection of constitutional rights is by definition in the public interest. See
Council of Alternative Political Parties v. Hooks, 121 F.3d 876, 884 (3d Cir. 1997)
(“[T]he public interest clearly favors the protection of constitutional rights.”); Gio-
vani Carandola, Ltd. v. Bason, 303 F.3d 507, 521 (4th Cir. 2002) (“[U]pholding
constitutional rights surely serves the public interest.”); Connection Distributing Co.
v. Reno, 154 F.3d 281, 288 (6th Cir. 1998) (“[I]t is always in the public interest to
prevent the violation of a party’s constitutional rights.”). If the Court agrees that the
plaintiffs are likely to succeed on their claim that the racial and ethnic conditions in
section 1005 are unconstitutional, then a preliminary injunction will be in the public
interest as well.

V.      The Plaintiffs’ Motion for a Preliminary Injunction Complies
        with Rule 65(a) and Rule 65(c)
      This brief and the attached declarations describe the irreparable injury that will
result in the absence of a preliminary injunction.
      Finally, it is not necessary to require a bond because the federal government will
not suffer costs or damages from the proposed preliminary injunction. See Fed. R.
Civ. P. 65(c).

                                   CONCLUSION
      The motion for a preliminary injunction should be granted.




plaintiffs’ brief in support of motion for preliminary injunction               Page 6 of 7
Case 4:21-cv-00595-O Document 18 Filed 06/02/21         Page 7 of 7 PageID 677


                                         Respectfully submitted.

                                          /s/ Jonathan F. Mitchell
 Gene P. Hamilton                        Jonathan F. Mitchell
 Virginia Bar No. 80434                  Texas Bar No. 24075463
 Vice-President and General Counsel      Mitchell Law PLLC
 America First Legal Foundation          111 Congress Avenue, Suite 400
 300 Independence Avenue SE              Austin, Texas 78701
 Washington, DC 20003                    (512) 686-3940 (phone)
 (202) 964-3721                          (512) 686-3941 (fax)
 gene.hamilton@aflegal.org               jonathan@mitchell.law

 H. Dustin Fillmore III
 Texas Bar No. 06996010
 Charles W. Fillmore
 Texas Bar No. 00785861
 The Fillmore Law Firm, LLP
 201 Main Street, Suite 801
 Fort Worth, Texas 76102
 (817) 332-2351 (phone)
 (817) 870-1859 (fax)
 dusty@fillmorefirm.com
 chad@fillmorefirm.com

                                         Counsel for Plaintiffs and
 Dated: June 2, 2021                     the Proposed Class




plaintiffs’ brief in support of motion for preliminary injunction     Page 7 of 7
